     Case 1:18-cv-10798-DPW Document 25 Filed 12/19/18 Page 1 of 24



                    UNITED STATES DISTRICT COURT
                      DISTRICT OF MASSACHUSETTS


SNÖFROST AB, AS THE WHOLLY       )
OWNED SUBSIDIARY OF HOCH         )
PARTNERS PRIVATE EQUITY          )
INVESTORS,                       )
                                 )
                Plaintiff,       )       CIVIL ACTION NO.
                                 )       18-10798-DPW
v.                               )
                                 )
SUSANNE HÅKANSSON                )
                                 )
                Defendant.       )

                        MEMORANDUM AND ORDER
                          December 19, 2018

     All the relevant dimensions of this case, except the

residence of the defendant, are grounded outside Massachusetts,

indeed outside the United States.        Yet, the plaintiff, Snöfrost

AB, a Swedish company, filed the complaint in this action in

this court to enforce an alleged agreement negotiated in Sweden

to buy shares in a Swedish company.

     In a curious inversion of the reflexive effort by most

parties to obtain some perceived, if illusory, “home court”

advantage, the defendant, Susanne Håkansson (the only party with

Massachusetts contacts) has moved to dismiss the complaint on

grounds of forum non conveniens.         Ms. Håkansson argues that

Snöfrost’s claim should be addressed not by this court in

Massachusetts, but by the Malmö District Court in the Kingdom of

Sweden.   For its part, the Swedish party, Snöfrost, opposes

                                     1
     Case 1:18-cv-10798-DPW Document 25 Filed 12/19/18 Page 2 of 24



change of venue to Sweden, and says it wants to litigate in

Massachusetts, despite its contention that the parties agreed to

a Swedish forum for arbitration.

      Prescinding from the parties’ anomalous positions

regarding preferred forum, I will grant Ms. Håkansson’s motion

to dismiss on grounds of forum non conveniens, leaving pursuit

of this dispute to Swedish legal process.

                            I. BACKGROUND1

     The genesis of this case is the death of Ms. Håkansson’s

father, Bo Håkansson, a prominent Swedish businessman.         At the

time of his death, Mr. Håkansson owned, among other business

holdings, all the shares of Farstorps Gard AB (“FGAB”).

     After her father’s passing, Ms. Håkansson, a United States

citizen, followed advice from various professional advisors and

pursued a strategy to minimize the tax burden associated with

the sale of the FGAB shares.     This strategy involved several

steps: first, the liquidation of the real estate assets of FGAB;


1   For purposes of resolving this motion to dismiss, I act on
the basis that “[a]ll well-pleaded allegations in the complaint
bearing on the venue question generally are taken as true,
unless contradicted by the defendant's affidavits.” Turnley v.
Banc of Am. Inv. Servs., Inc., 576 F. Supp. 2d 204, 211 (D.
Mass. 2008) (quoting 5B Charles Alan Wright & Arthur R. Miller,
Fed. Prac. and Proc. § 1352 (3d ed. 2004)); see also Am. Modern
Home Ins. Co. v. United Yacht Sales, No. CV 4:16-40127-TSH, 2017
WL 5760914, at *2 (D. Mass. Sept. 7, 2017) (“[W]hen ruling on a
motion to dismiss for improper venue a court must treat all
well-pleaded facts in the complaint as true and draw all
reasonable inferences in favor of the plaintiff.”)
                                   2
     Case 1:18-cv-10798-DPW Document 25 Filed 12/19/18 Page 3 of 24



second, assignment by Mr. Håkansson’s other heirs of inherited

FGAB shares to Ms. Håkansson resulting in her becoming the sole

shareholder; and third, sale of the FGAB shares by Ms. Håkansson

as an American resident, taking advantage of the step-up basis

approach under the United States tax regime.

     After acquiring all of the FGAB shares on or about December

20, 2017, Ms. Håkansson and her representatives — in particular

her chief advisor Mr. Thomas Sträng, a Swedish tax consultant —

sought potential buyers for the shares.

     One potential buyer was Jean-Daniel Cohen, described in the

complaint as “an overseas financial investor,” represented by a

Dutch tax consultant, Harry Rietveld.      Beginning in January

2018, Ms. Håkansson’s representatives entered into exclusive

negotiations with Mr. Cohen.

     After preliminary discussions, the parties held an in-

person meeting on January 15, 2018, in Malmö, Sweden.         On behalf

of Ms. Håkansson, Mr. Sträng and Par Toms (another Swedish tax

consultant) attended the meeting.      On the other side of the

negotiation table were Mr. Cohen and Mr. Rietveld.        At this

meeting, Mr. Sträng circulated a written share purchase

agreement (“SPA”), drafted by Ms. Håkansson’s retained counsel.

Notably, the SPA contained both a choice of law clause stating

that the agreement “shall be governed by and construed in

accordance with the laws of Sweden without regard to its

                                   3
     Case 1:18-cv-10798-DPW Document 25 Filed 12/19/18 Page 4 of 24



principles of conflict of law” and an arbitration clause

stating:

     Any dispute, controversy or claim arising out of or in
     connection with this Agreement, or the breach,
     termination or invalidity thereof, shall be finally
     settled by arbitration administered by the Arbitration
     Institute of the Stockholm Chamber of Commerce (the
     “SCC”). The Rules for Expedited Arbitrations shall
     apply, unless the SCC in its discretion determines,
     taking into account the complexity of the case, the
     amount in dispute and other circumstances, that the
     Arbitration Rules shall apply. In the latter case, the
     SCC shall also decide whether the Arbitral Tribunal
     shall be composed of one or three arbitrators.

     At the January 15, 2018 meeting, the parties discussed

various terms, including: the purchase price; balance sheet

guarantees; a target closing date; and that a special purpose

company would be formed by Mr. Cohen within the Hoch Partners

Privates Private Equity Investors group to purchase the shares.

That special purpose company became the plaintiff in this

matter, Snöfrost.    Ms. Håkansson’s counsel, Johan Jacobsson, was

given the task of refining the SPA to reflect the agreements

reached at the meeting.

     Following the January 15, 2018 meeting, Snöfrost readied

itself for closing; in doing so, it paid particular attention to

ensuring that the financial terms of the sale would not violate

Swedish banking laws.   The parties anticipated a closing date of

February 16, 2018.




                                   4
     Case 1:18-cv-10798-DPW Document 25 Filed 12/19/18 Page 5 of 24



     A few days prior to February 16, 2018, the parties

communicated, and Mr. Sträng, on behalf of Ms. Håkansson,

expressed concerns that a review of the transaction was still

being conducted by Ms. Håkansson’s banking institution.

Snöfrost forwarded confirmation of funding from its financial

institution and caused loan documents to be sent to Ms.

Håkansson.   Snöfrost’s loan was funded on February 14, 2018.

     On February 14, Mr. Sträng called Mr. Toms and told him

that Ms. Håkansson had chosen not to complete the sale.         Later

that day, Ms. Håkansson’s counsel communicated the same message

to Snöfrost’s counsel.

     In a subsequent letter, Ms. Håkansson raised financing

issues, alleging that these issues would not allow Ms. Håkansson

to proceed with the sale on February 16, 2018.       Asserting

uncertainties regarding the legality of the financing of the

transaction under Swedish banking law and the uncertainty of the

outcome of the Bank’s review, the letter formally communicated

Ms. Håkansson’s decision to withdraw.

                             II. ANALYSIS

     The doctrine of forum non conveniens permits a court with

jurisdiction (and where venue is proper) to decline to hear the

case and decide the action should be addressed in another forum,

based on the convenience of the parties and the court, and the



                                   5
     Case 1:18-cv-10798-DPW Document 25 Filed 12/19/18 Page 6 of 24



interests of justice.     See generally Piper Aircraft Co. v.

Reyno, 454 U.S. 235 (1981).

     While Congress has enacted a statute, 28 U.S.C. § 1404(a),

permitting federal courts to transfer venue between themselves

for “the convenience of the parties and the witness,” there is

no such statutory mechanism for federal courts to transfer cases

to foreign courts.    Instead, the doctrine of forum non

conveniens is used to bring “about an international transfer of

a case . . . where plaintiffs may bring approximately the same

action in the foreign forum, but without the unfairness and

inconvenience that trying the case in this country would

entail.” Howe v. Goldcorp Investments, Ltd., 946 F.2d 944, 948

(1st Cir. 1991).

     A court’s forum non conveniens analysis begins with a

presumption against the invocation of the doctrine.        This is

because “there is a strong presumption in favor of a plaintiff's

forum choice.”     Nowak v. Tak How Invs., Ltd., 94 F.3d 708, 719

(1st Cir. 1996).    However, a foreign plaintiff’s choice of forum

“deserves less deference.”     Piper Aircraft Co., 454 U.S. at 255-

56 (“[A] plaintiff's choice of forum is entitled to greater

deference when the plaintiff has chosen the home forum. When the

home forum has been chosen, it is reasonable to assume that this

choice is convenient. When the plaintiff is foreign, however,

this assumption is much less reasonable.”) (internal citations

                                   6
     Case 1:18-cv-10798-DPW Document 25 Filed 12/19/18 Page 7 of 24



omitted).    Because Snöfrost is a foreign entity, I start with

the presumption that its choice of forum is afforded diminished

deference.

     To litigate this case in Sweden, Ms. Håkansson must clear

two hurdles.    First, she must prove that there exists an

available and adequate alternative forum.       Piper Aircraft Co.,

454 U.S. at 255 n.22 (1981).     Second, she “must show that the

compendium of factors relevant to the private and public

interests implicated by the case strongly favors dismissal.”

Iragorri v. Int'l Elevator, Inc., 203 F.3d 8, 12 (1st Cir.

2000).

     I address those two inquiries in turn.

A.   Available and Adequate Alternative Forum

     To dismiss an action on the basis of forum non conveniens,

I must be satisfied there is another forum that is both

available and adequate.     Availability and adequacy are separate

inquiries. Mercier v. Sheraton Int'l, Inc., 981 F.2d 1345, 1350

(1st Cir. 1992); Tazoe v. Airbus S.A.S., 631 F.3d 1321, 1330

(11th Cir. 2011).

     1.      Availability

     A foreign forum is deemed available “if the defendant

demonstrates that the alternative forum addresses the types of

claims that the plaintiff has brought and that the defendant is

amenable to service of process there.”      Iragorri, 203 F.3d at 12

                                   7
     Case 1:18-cv-10798-DPW Document 25 Filed 12/19/18 Page 8 of 24



(citing Piper Aircraft Co., 454 U.S. at 254 n. 22).        As a

result, “an alternative forum generally is deemed available if

the case and all of the parties come within that court’s

jurisdiction.” 14D Charles A. Wright & Arthur R. Miller, Fed.

Prac. & Proc. § 3828.3 (4th ed.)

     The identified alternative foreign court must have personal

jurisdiction over the defendant.       For the purposes of ruling on

a motion to dismiss for forum non conveniens, this may be

satisfied if the defendant stipulates to submit to the foreign

court’s jurisdiction.   See, e.g., Lockman Found. v. Evangelical

All. Mission, 930 F.2d 764, 768 (9th Cir. 1991); Mercier, 981

F.2d at 1350; GE Capital Leasing Corp. v. Parametric Tech.

Corp., No. CIV.A. 07-11416-DPW, 2010 WL 3927787, at *6 (D. Mass.

Sept. 30, 2010).

     Here, Ms. Håkansson is willing to stipulate to jurisdiction

of Swedish courts.   She has submitted evidence, in the form of a

legal opinion from a Swedish law firm, LA PARTNERS, signed by

one its partners Magnus Bernro (the “LA PARTNERS Opinion”),

which states that, under Swedish law, such consent would be

effective.   (“If the Defendant provides a voluntary submission

stating that it accepts the jurisdiction of the Malmö District

Court, that court would be obliged to respect such voluntary

submission and, having received the Plaintiff’s application for

summons, to have jurisdiction over the case.”)       Snöfrost has

                                   8
     Case 1:18-cv-10798-DPW Document 25 Filed 12/19/18 Page 9 of 24



presented no evidence that undermines this legal opinion.         I am

satisfied, subject to Ms. Håkansson’s formal stipulation to

submit to personal jurisdiction, that she is amenable to Swedish

service of process.

     In addition to personal jurisdiction, the foreign court

must “permit litigation of the subject matter of the dispute.”

Piper Aircraft Co., 454 U.S. at 255.      If the court does not have

subject matter jurisdiction over the dispute, the foreign court

cannot be said to be available.

     As to subject matter jurisdiction, Ms. Håkansson has

produced two legal opinions stating that Swedish courts have

subject matter jurisdiction over this dispute.       One is written

by Vinge, a Swedish law firm, and signed by one of its partners,

Erik Sjoman (the “Vinge opinion”).      The second legal opinion is

the LA PARTNERS opinion, mentioned supra.       These opinions offer

two legal bases why the Malmö District Court would have subject

matter jurisdiction over the current action.2


2  On October 16, 2018, I issued a procedural order requesting
additional briefing on the question “whether this Court or the
SPAs designated arbitral body (Stockholm Chambers of Commerce)
should decide the threshold question of the existence vel non of
a contract between the parties.” The parties’ submissions did
not address the question as it pertains to Swedish law. Thus,
albeit without briefing by the parties on the issue, I will
assume in the apparent absence of a dispute raised by Snöfrost
that as under the Federal Arbitration Act, whether a contract
containing an arbitration clause exists under Swedish law is
generally a question for a court, not an arbitrator. See,
e.g., Large v. Conseco Finance Servicing Corp., 292 F.3d 49, 53
                                   9
     Case 1:18-cv-10798-DPW Document 25 Filed 12/19/18 Page 10 of 24



     First, a Swedish court would have jurisdiction pursuant to

Ch. 10, § 4 of the Swedish Code of Judicial Procedure (“the

Code”), which provides “[a] person with no known residence

within the Realm who has entered into an obligation . . . in the

Realm may be sued in a dispute concerning the same at the place

where the obligation was created . . . .”       Anticipating an

argument from the Snöfrost that Ms. Håkansson cannot rely on

this section of the Code because she denies the existence of any

contract, both legal opinions state that, under Swedish law,

under the “assertion doctrine,” courts have jurisdiction based

on a “plaintiff’s allegation that a contract is entered into

provided that the allegation is not clearly unfounded.”         While

the opinions concede there is no case law directly on point




(1st Cir. 2002); Specht v. Netscape Commc'ns Corp., 306 F.3d 17,
26 (2d Cir. 2002) (“It is well settled that a court may not
compel arbitration until it has resolved “the question of the
very existence” of the contract embodying the arbitration
clause.”); Sphere Drake Ins. Ltd. v. All Am. Ins. Co., 256 F.3d
587, 591 (7th Cir. 2001) (“[A] person who has not consented (or
authorized an agent to do so on his behalf) can't be packed off
to a private forum. Courts have jurisdiction to determine their
jurisdiction not only out of necessity (how else would
jurisdictional disputes be resolved?) but also because their
authority depends on statutes rather than the parties'
permission. Arbitrators lack a comparable authority to determine
their own authority because there is a non-circular alternative
(the judiciary) and because the parties do control the existence
and limits of an arbitrator's power. No contract, no power.”);
but see Primerica Life Ins. Co. v. Brown, 304 F.3d 469, 472 (5th
Cir. 2002) (plaintiff’s defense of lack of mental capacity to
enter into contract containing arbitration clause was a question
for the arbitrator, not the court).
                                   10
     Case 1:18-cv-10798-DPW Document 25 Filed 12/19/18 Page 11 of 24



applying the assertion doctrine to Ch. 10, § 4 of the Code,

based on the reasoning of analogous cases and academic

commentary, the opinions state that the assertion doctrine would

apply.3   As a result, Snöfrost’s assertion as to a contract would

ordinarily be enough to establish jurisdiction pursuant to Ch.

10, § 4 of the Code.

     Although the opinions do not offer direct legal authority,

they are firm — albeit not absolutely certain — in their

contentions that subject matter jurisdiction exists.         Some

courts have suggested that, as evidence of jurisdiction, a

defendant must “put forth unequivocal, substantiated evidence

presented by affidavit testimony.”      Raytheon Engineers &

Constructors, Inc. v. H L H & Assocs. Inc., 142 F.3d 1279 n.11

(5th Cir. 1998).   This standard, with its proliferation of

adjectives of questionable authority4 and usefulness for weighing


3   Since Sweden is a civil law jurisdiction, the lack of
authoritative case law is not particularly unusual or
surprising. See V. Suarez & Co. v. Dow Brands, Inc., 337 F.3d
1, 8 (1st Cir. 2003) (“Puerto Rico is a civil law jurisdiction
and follows the rule of such jurisdictions of heavier reliance
on learned commentators than common law jurisdictions.”; Laubie
v. Sonesta Int'l Hotel Corp., 752 F.2d 165, 167 (5th Cir. 1985)
(“In . . . a civil law jurisdiction, the legislative will, as
expressed in the articles of the Code, is supreme. Case law,
although valuable, is of secondary importance.); Matos-Rivera v.
Flav-O-Rich, 876 F. Supp. 373, 377 (D.P.R. 1995) (“The essential
difference [between civil-law and common-law methodology] may
merely relate to the degree of sanctity with which precedents
are regarded.”) (citation omitted).
4  The standard of “unequivocal, substantiated evidence” appears
to have originated from a footnote in the case Baris v. Sulpicio
                                   11
     Case 1:18-cv-10798-DPW Document 25 Filed 12/19/18 Page 12 of 24



evidence, is, of course, not satisfied where unsubstantiated,

cursory, or wholly speculative claims concerning jurisdiction

are made.   Id. (expressing doubts whether an unsworn declaration

of a Panamanian attorney “who stated, with no substantiation or

citation of Panamanian legal authority, that the Panamanian

court would take jurisdiction of the case” was sufficient); see

also Varnelo v. Eastwind Transp., Ltd., No.

02CIV.2084(KMW)(AJP), 2003 WL 230741, at *16 (S.D.N.Y. Feb. 3,

2003), adhered to sub nom. Varnelo ex rel. Estate of Varnelo v.

Eastwind Transp., Ltd., No. 02 CIV.2084 KMW AJP, 2004 WL 103428

(S.D.N.Y. Jan. 23, 2004) (“The Court cannot determine foreign

law based on garbled snippets of translated statutes or

summaries of Russian court decisions.”).

      Rather than burden inquiry with linguistic formulations

about “unequivocal” and “substantiated evidence,” the better

approach, I believe, is to require a court to be relatively

secure in the knowledge that the action it dismisses can be

assumed by the alternative forum, and not languish in some

jurisdictional limbo.    Here, I am satisfied Ms. Håkansson has



Lines, Inc., 932 F.2d 1540, 1550 (5th Cir. 1991). However,
there is no analysis or discussion as to why such an absolutist
standard was chosen by the Fifth Circuit. This standard does
not appear to have been adopted by the First Circuit. Indeed,
courts do not often deal in absolutes particularly in this
context, and are limited in their ability to do so when the
exercise involves predicting how a foreign court is likely to
resolve a question of foreign law.
                                   12
     Case 1:18-cv-10798-DPW Document 25 Filed 12/19/18 Page 13 of 24



met her burden that Swedish courts would likely have subject

matter jurisdiction based on Ch. 10, § 4 of the Code.         Snöwfrost

has presented nothing sufficiently contradicting or otherwise

suggesting that this conclusion is erroneous.

     Ms. Håkansson presents evidence of an additional,

reinforcing legal basis to recognize subject matter jurisdiction

in the Malmö District Court as outlined in LA Partners opinion.

Pursuant to Ch. 10, § 18 of the Code, “as long as the Defendant

does not object to the jurisdiction of the court, the Malmö

District Court would be deemed to have jurisdiction over the

case . . . and have no ground to dismiss the case.”         Pursuant to

the Code, even if a court

     is not competent to entertain proceedings for dispute
     instituted in that court, the dispute shall
     nonetheless be deemed to have been instituted in a
     competent court, unless the defendant has made a
     timely objection to the competence of the court or has
     failed to appear in court at the first hearing or, if
     the preparation is in writing, omitted to submit an
     answer.

Ch. 10, § 18 (Emphasis added) (English translation provided by

Ms. Håkansson).

      Thus, so long as the defendant does not object to

jurisdiction, the courts in Sweden will have subject matter

jurisdiction.   Ms. Håkansson has represented that she is

prepared to provide a written stipulation to this effect and I




                                   13
     Case 1:18-cv-10798-DPW Document 25 Filed 12/19/18 Page 14 of 24



will require such stipulation be filed in this court as a

condition to allowance of her motion to dismiss.

     In summary, I am satisfied that Ms. Håkansson has made the

requisite showing that the Swedish courts are available to hear

Snöfrost’s action.

     2.    Adequacy

     Even if the foreign court is available to hear the dispute,

a case still may not be dismissed on forum non conveniens

grounds “if the remedy provided by the alternative forum is so

clearly inadequate or unsatisfactory that it is no remedy at all

. . . .”   Piper Aircraft Co., 454 U.S. at 254,; Mercier v.

Sheraton Int'l, Inc., 935 F.2d 419, 424 (1st Cir. 1991)

(“[F]inding that there is a satisfactory alternative forum

requires that . . . the parties will not ‘be deprived of all

remedies or treated unfairly, even though they may not enjoy the

same benefits as they might receive in an American court.’”)

(quoting In re Air Crash Disaster Near New Orleans, 821 F.2d

1147, 1165 (5th Cir. 1987)).

     There is nothing in the record suggesting that the Swedish

courts cannot provide an adequate remedy either in addressing

the enforceability of the alleged contract and any reference to

arbitration, or that the parties will be treated unfairly.             As a

result, I find the Swedish courts are adequate to hear

Snöfrost’s action.

                                   14
     Case 1:18-cv-10798-DPW Document 25 Filed 12/19/18 Page 15 of 24



B.   Public and Private Factors

     Having concluded the Swedish courts are an available and

adequate alternative forum, I turn to the second inquiry:

whether Ms. Håkansson has shown “that the compendium of factors

relevant to the private and public interests implicated by the

case strongly favors dismissal [in service of the forum non

conveniens doctrine].”    Iragorri, 203 F.3d at 12.

     The Supreme Court identified various factors for

consideration in Gulf Oil Corp. v. Gilbert. 330 U.S. 501, 508

(1947) (Jackson, J.).    Private factors include: relative ease of

access to sources of proof; availability of compulsory process

for attendance of unwilling witnesses; the cost of obtaining

attendance of willing witnesses; and “all other practical

problems that make trial of a case easy, expeditious and

inexpensive.” Id. at 508.     The public interest factors include:

“the administrative difficulties resulting from court congestion

in the plaintiff's chosen forum; the ‘local interest in having

localized controversies decided at home’; the interest in having

the trial of a case conducted in a forum that is at home with

the governing law; the avoidance of unnecessary problems in

conflict of laws, or in the application of foreign law; and the

unfairness of imposing jury duty on citizens in an unrelated

forum.”   Mercier, 981 F.2d at 1354 (quoting Piper Aircraft, 454

U.S. at 241 n.6).

                                   15
     Case 1:18-cv-10798-DPW Document 25 Filed 12/19/18 Page 16 of 24



     1.   Location of Witnesses

     Almost all of the material witnesses were in Sweden when

the central event at issue — the January 15, 2018 meeting — took

place, including Mr. Strang, Mr. Toms, Mr. Jean-Daniel Cohen,

and Mr. Rietveld.   This is not a mere matter of numbers, but

rather focuses on the materiality of the witness testimony.            See

Boston Telecommunications Grp., Inc. v. Wood, 588 F.3d 1201,

1209 (9th Cir. 2009) (instead of assessing the number of

witnesses “in each locale” the court “should evaluate the

materiality and importance of the anticipated . . . witness’

testimony and then determine their accessibility and convenience

to the forum”) (quoting Lueck v. Sundstrand Corp., 236 F.3d

1137, 1146 (9th Cir. 2001)).     Snöfrost itself alleges that it

was at this meeting, where “the parties stood up, shook hands,

and acknowledged that all of the essential elements of the sale

transaction had been discussed and agreed upon . . . .”         These

witnesses, and others with potentially relevant testimony,

continue to be located in Sweden or elsewhere in Europe.

Moreover, Snöfrost is a Swedish entity.       While Ms. Håkansson is

located in the United States, she is prepared to submit to the

jurisdiction of Swedish Courts.      As a result, Sweden would be a

significantly more convenient forum than Massachusetts for the

witnesses in the case.



                                   16
     Case 1:18-cv-10798-DPW Document 25 Filed 12/19/18 Page 17 of 24



     2.   Availability of Compulsory Process for Unwilling
          Witnesses

     Both parties spend considerable energy discussing the

respective abilities of this court and Swedish courts to compel

attendance of unwilling witnesses to testify.        However, neither

party suggests any of the potential witnesses are unwilling, or

potentially unwilling, to testify.      The onus is on the opposing

party to show that unwilling witnesses exist.        Duha v. Agrium,

Inc., 448 F.3d 867, 877 (6th Cir. 2006) (citing Manela v.

Garantia Banking, 940 F. Supp. 584, 592–93 (S.D.N.Y.1996));

Mercier, 935 F.2d at 428 (approving of a district court's

analysis holding defendant had failed to establish that these

witnesses would be unwilling to come to the United states to

testify on a voluntary basis).     Snöfrost does not rely on this

factor.

     3.   Location of Events Underlying Action

     The most “relevant actions, statements and omissions that

underlie the plaintiff’s” claims occurred in Sweden.         Howe, 946

F.2d at 951.   This is evidenced by the fact that the key meeting

occurred in Sweden; in its complaint, Snöfrost highlights that

this was the meeting where the key discussions “to finalize the

negotiations of the intended transaction” occurred and at this

meeting “all of the essential elements of the sale transaction

had been discussed and agreed upon . . . .”       This case, as


                                   17
        Case 1:18-cv-10798-DPW Document 25 Filed 12/19/18 Page 18 of 24



alleged, involves key negotiations in Sweden, between Swedish

representatives for Ms. Håkansson and representatives of

Snöfrost, a Swedish entity.        As to the facts, Sweden is, without

a doubt, where the center of gravity lies.

       4.    Applicable Law

       Whether or not the contractual choice of law provision is

enforceable, this case would be governed by Swedish law.              This

court would apply Swedish law pursuant to the choice-of-law

rules of Massachusetts.       Audi AG v. Peter J. McNulty Law Firm,

Irwin & Boesen, P.C., Berger & Montague (In re Volkswagen & Audi

Warranty Extension Litig.), 692 F.3d 4, 14, 17 (1st Cir. 2012)

(A federal court sitting in diversity applies the law that would

be applied under the choice0of-law rules of the forum state). In

Massachusetts, the courts apply a “functional approach to choice

of law” which is “explicitly guided by the Restatement (Second)

of Conflict of Laws (1971).” Levin v. Dalva Bros., Inc., 459

F.3d 68, 74 (1st Cir. 2006) (citations omitted).

       Pursuant to the Second Restatement, “the rights and duties

of the parties with respect to an issue in contract are

determined by the local law of the state which, with respect to

that issue, has the most significant relationship to the

transaction and the parties . . . .” RESTATEMENT (SECOND)       OF   CONFLICT

OF   LAWS § 188 (1971).    In determining which state has the “most

significant relationship,” courts look to factors including the

                                      18
     Case 1:18-cv-10798-DPW Document 25 Filed 12/19/18 Page 19 of 24



place of negotiation of the contract, the place of performance

and the location of the subject matter of the contract.         Id.

Importantly, the Restatement says “[i]f the place of negotiating

the contract and the place of performance are in the same state,

the local law of this state will usually be applied . . . .”

Id. § 188(3).

     Here, Sweden plainly has the “most significant

relationship” with the alleged contract.       First, the contract

negotiations happened in Sweden.5       Second, as to performance,

according to the SPA the shares were to be transferred in

Sweden.   Third, the subject matter of the alleged contract was

in Sweden, given that the company whose shares were to be sold

is incorporated under Swedish law.       Thus, quite apart from the

alleged choice of law agreement of the parties, Massachusetts

would apply Swedish law.    There is reason to believe a Swedish

court would not do the same.

     To be sure, I am not required to make a definitive

determination regarding the choice of Swedish law as applicable

in order to resolve this factor.        Likelihood is sufficient.      See


5  Snöfrost initially argues that “the Defendant has not
established that the contract was entered into in Malmo” because
other material terms were negotiated by “email and phone across
various countries.” [Dkt. No. 14 at 9]. Contradicting itself
and undermining its own argument, Snöfrost then explicitly
concedes that what was the “substantially final version of the
SPA,” was agreed to in Malmö, Sweden, and contains “all material
deal terms.” (emphasis added). [Id. at 13].
                                   19
     Case 1:18-cv-10798-DPW Document 25 Filed 12/19/18 Page 20 of 24



generally Corporacion Tim, S.A. v. Schumacher, 418 F. Supp. 2d

529, 533 (S.D.N.Y. 2006), aff'd sub nom. Corp. Tim, S.A. v.

Schumacher, 223 F. App'x 37 (2d Cir. 2007) (“[T]he Court need

not ultimately decide the conflict of laws issue for purposes of

this decision, the likely application under New York's choice of

law rules of foreign law to this case weighs against retention

of the claim.”); Ioannides v. Marika Mar. Corp., 928 F. Supp.

374, 379 (S.D.N.Y. 1996) (“While the Court need not definitively

resolve the choice of law issue at this point, the likelihood

that foreign law will apply weighs against retention of the

action.”)

     The likelihood – indeed near certainty - that Swedish law

will govern is reinforced by the fact the SPA that Snöfrost

seeks to enforce has a choice-of-law clause stating that Swedish

law governs.    Yet, Snöfrost self-contradictorily claims, see

also supra note 5, for purposes of opposing forum non conveniens

dismissal that Massachusetts state contract law applies.          This

bizarre argument undercuts the express terms of the purported

contract Snöfrost seeks to enforce.      I find the argument

frivolous, unfounded and immaterial.      Whether there is an

enforceable choice-of-law agreement, Swedish law is likely to

apply.

         The fact Swedish law likely applies is, of course,

relevant, but not “dispositive,” to this court’s analysis of the

                                   20
     Case 1:18-cv-10798-DPW Document 25 Filed 12/19/18 Page 21 of 24



appropriate forum.    Mercier, 981 F.2d at 1357; see also In re

Banco Santander Sec.-Optimal Litig., 732 F. Supp. 2d 1305, 1339

(S.D. Fla. 2010), aff'd sub nom. Inversiones Mar Octava Limitada

v. Banco Santander S.A., 439 F. App'x 840 (11th Cir. 2011)

(indicating the cost and inconvenience factor of proving foreign

law weighs in favor of forum non conveniens dismissal));

Scottish Air Int'l, Inc. v. British Caledonian Grp., PLC, 81

F.3d 1224, 1234 (2d Cir. 1996).      Of course, “the task of

deciding foreign law [is] a chore federal courts must often

perform.”   Id. (citation omitted).     Nonetheless, to prove

Swedish law, affidavits and the associated translations of

Swedish authorities would likely be marshalled by both parties.

Combined with that cost and inefficiency, the practical reality

is that a Swedish court would, by definition, be more competent

to decide and apply the applicable Swedish law.        As Judge

Friendly once observed:

     [T]ry as we may to apply the foreign law as it comes to
     us through the lips of the experts, there is an
     inevitable hazard that, in those areas, perhaps
     interstitial but far from inconsequential, where we have
     no clear guides, our labors, moulded by our own habits
     of mind as they necessarily must be, may produce a result
     whose conformity with that of the foreign court may be
     greater in theory than it is in fact.

Conte v. Flota Mercante Del Estado, 277 F.2d 664, 667 (2d

Cir. 1960) (citation omitted).




                                   21
     Case 1:18-cv-10798-DPW Document 25 Filed 12/19/18 Page 22 of 24



     This factor weighs in favor of dismissal on forum non

conveniens grounds.

     5.    The Respective Interests of Sweden and the United
           States in the Action

     There is a “local interest in having localized

controversies decided at home.”      Mercier, 981 F.2d at 1354.        As

discussed supra, it is evident that the center of gravity for

this dispute is in Sweden.     As compared to the United States,

Sweden has a far greater interest in deciding a matter brought

by a Swedish plaintiff concerning the ownership of a Swedish

company based on an alleged contract negotiated primarily in

Sweden.    See Howe, 946 F.2d at 953 (a case dealing with the

actions of a Canadian corporation and its agents were matters of

“principal[] . . . concern to Canada and Canadians.”)

      Snöfrost strains to suggest the United States has a

significant interest in hearing the case because Ms. Håkansson

was selling the shares as a part of an overall scheme to use

United States tax laws to minimize her father’s estate’s tax

liabilities.   That connection between the purported contract and

one party’s motives for entering into such a contract, does not

alter the fact that this is essentially a Swedish contract

dispute.   The defendant’s motives for pursuing the contract are




                                   22
     Case 1:18-cv-10798-DPW Document 25 Filed 12/19/18 Page 23 of 24



not directly relevant to whether the contract was formed by the

parties and, if so, on what terms.

     6.   Conclusion on Public and Private Factors

     The private and public factors overwhelmingly point to

Sweden as being the most convenient and appropriate forum for

Snöfrost’s action.

                           III. CONCLUSION

     Ms. Håkansson has made a compelling showing to overcome the

background — but diminished — presumption in favor of Snöfrost’s

anomalous choice of forum.     As a result, subject to Ms.

Håkansson executing and filing, on or before January 5, 2019 in

this court a stipulation — containing the terms set forth below

— to the jurisdiction of the Swedish courts, Ms. Håkansson’s

motion to dismiss [Dkt. No. 8] is granted.

     It is hereby ORDERED that the stipulation to be executed

and filed by Ms. Håkansson shall provide in words and substance:

     That the defendant stipulates the Malmö District Court in

the Kingdom of Sweden has personal jurisdiction over the

parties; that it is a proper venue for this case and competent

to address this dispute; and, further, that the defendant will

be bound by that court’s determination regarding the




                                   23
     Case 1:18-cv-10798-DPW Document 25 Filed 12/19/18 Page 24 of 24



enforceability, vel non, of the alleged agreement in dispute in

this matter.




                                 /s/ Douglas P. Woodlock_____
                                 DOUGLAS P. WOODLOCK
                                 UNITED STATES DISTRICT JUDGE




                                   24
